 In the Matter Of WESTINGHOUSE ELECTRIC CORPORATION,EMPLOYERandFEDERATION OF WESTINGHOUSE INDEPENDENT SALARIED UNIONS,'PETITIONERCases Nos.. -RC-804 and 4-RC-805.-Decided Noven&ber 22,1950DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, a consolidated hearing was held before John Wood,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas:delegated its powers in connectionwith thiscase to a three-mem-ber panel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act..2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of SectionV (c) (1) and Section 2 (6) and(7) of the Act..4.The Petitioner in Case No.4-RC-804 seeks a unit of salariedprofessional employees to be included in a unit of salaried office,clerical,and technical employees petitioned for in Case.No. 4-RC-805.The parties are in substantial agreement as to the scope of the pro-fessional and clerical units.They differ,however, on the question ofinclusion or exclusion of certaintime and motionanalysts.Although the Petitioner contends that the time and motion analystsare not professional employees,and therefore should properly be in-cluded in the clerical unit, it is nevertheless willing to accept their in-elusion in a, professional unit if the Board so determines.TheEmployer, however, contends that the time and motion analysts, al-though concededly professional in character,should nonetheless beexcluded from any unit found appropriate on the ground that theyserve in a managerial capacity. It urges that in other respects theirinterests and activities are essentially dissimilar to and different from92 NLRB No. 38.196 WESTINGHOUSE ELECTRIC CORPORATION197the interests of the other employees in the proposed units.'Ap-parently there is no history of collective bargaining for any of theemployees involved in this proceeding.The parties agree that the functions of the time and motion analystsinvolved herein are identical in all respects with the function of thetime-study employees involved in an earlier case affecting this Em-ployer.2There the Board found time-study employees to be profes-sional employees within the meaning of the Act, and included them ina unit of professional employees therein found to be appropriate.The Petitioner in effect asks for a reconsideration of this issue; andwithout presenting any additional facts, argues that upon the record inthe earlier case'.the Board should have reached a. different conclusion.We do not agree.We find, on the basis of the present record, andthe record in the earlier case, and without restating the reasonstherein clearly set forth, that the time and motion analysts herein in-volved are professional employees within the meaning of the Act.We find the Employer's contention that the time and motionanalysts should be excluded from both units on the ground that asmanagement representatives they participate in the grievance proce-dure, to be without merit.The record discloses that the time and mo-tion analysts participate in the grievance procedure only in its initialstage, and only to the extent of undertaking to justify the results ofany time studies which they conduct.Except for obvious clericalerrors, they have no authority to alter in any respect the results oftheir time studies.Such authority is lodged only in their supervisor.Although we believe that the precise issue raised by fhe Employer's-contention was ih fact- considered and decided by the Board in theearlier case, we now conclude, on the basis of the record as a whole,that the time .and motion analysts are not managerial employees, forthey do not to any substantial degree formulate, determine, or effectu-atemanagement policy.3Moreover, as professional employees, wefind, contrary to the contention of the Employer, that the interests ofthe time and motion analysts in their terms and conditions of employ-men differ in -no important respect from the interests of the otherprofessional employees included in the unit the appropriateness ofIThe Employer also contends that, in passing on the issue of the inclusion or exclusionof the time and motion analysts, some weight should be accorded to the express desireof these employees, as manifested by their letter addressed to a Board agent, to beexcluded from the unit.Wefind nomerit In this contention.2Westinghouse Electric Corporation,89 NLRB 8.89 NLRB 726 ;For&Motor Company (Chicago Branch),66NLRB 1347. " See'also4 ise;Smith & Company, Inc.,83 NLRB 1019. 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDshall include the time and motion analysts in the voting group of pro- .fessional employees.'As noted above, the Petitioner has requested that the professionalemployees be included in a single unit with the office, clerical, andtechnical employees.Except for its objection to the inclusion of timeand motion analysts in any unit of employees, the Employer does notspecifically oppose the Petitioner's request for a single unit.Nor, forthat matter, are the interests.of the professional group under the cir-cumstances of this case so divergent from the interests of the otheremployees as to preclude their inclusion in a unit of cffice, clerical,and technical employees.'However, under Section 9 (b) (1) of the Act the Board is pre-cluded from including professional employees in a unit of nonpro-fessional employees unless a majority of such professional employeesvote for inclusion in the nonprofessional unit.Therefore, in order toascertain the desires of the professional employees as to such inclu-sion, and to determine the issues with respect to representation for allemployees concerned, we shall direct separate elections in the follow-ing voting groups 6 of employees :1.All office employees, clerical employees, and technical employees,who are paid by salary, employed at the Employer's home radiodivision plant at 1354 Susquehanna Avenue, Sunbury, Pennsylvania,excluding production clerks and helpers, secretaries to the plant ordivision manager, the manager of manufacturing and the managerof industrial relations, buyers, employees in the industrial relationsdepartment, expediters, internal auditors, paymaster cashiers, stylists,in the Act.2.All salaried professional. employees of the Employer at its homeradio division plant at 1354 Susquehanna Avenue, Sunbury, Pennsyl-vania, including time and motion analysts, all design engineers, plantlayout engineers, headquarters equipment engineers, nurses, andJunior engineers, but excluding-field service engineers, stylists, doctors,attorneys, guards, and supervisors as defined in the Act.The employees in voting group 1 will be asked simply whether ornot they desire to be represented for purposes of 'collective bargain-ing by the Petitioner.The employees in group 2 will be askedwhether or not they desire to be included in a single unit with theoffice, clerical, and technical employees, and whether or not for pur-9See F.TV. Sickles Company,81 NLRB 390, 400.5 General Electric Company, supra.6Apart from the inclusion of the time and motion analysts,the parties stipulatedgenerally to the composition of the voting groups as appropriate units. WESTINGHOUSE ELECTRIC CORPORATION199-poses of collective bargainingthey desire to be represented by thePetitioner..If a majorityof the professional employees vote for inclusion ina unit of office,clerical,and technical employees,they will be so in-cluded.Their votes on the second question will then be countedtogether with those of the employees in voting group 1 for the pur-pose of deciding whether or not all of the employees in the singlecombined unit desire to be represented for purposes of collective bar-gaining by the Petitioner. If, on the other hand, a majority of theprofessional-employees in voting group 2 vote against inclusion in aunit of office,clerical, and technical employees,they will not be in-cluded.Their votes on the second question then will be separatelycounted in order to determine whether or not as a separate professionalunit they desire to be represented for purposes of collective bargainingby the Petitioner.?Our unit determination,therefore,is based, in part, upon the resultsof the election amoiig the professional employees.However, we nowmake the following findings in regard to the appropriate unit :(a.)If a majority of the professional employees vote for inclusionin the same unit with the office, clerical, and technical employees,we find that all office employees,clerical employees,and technical em-ployees, who are paid by salary, and all salaried professional em-ployees of the Employer employed at its home radio division plantat 1354 Susquehanna Avenue, Sunbury, Pennsylvania, including timeand motion analysts, all design engineers,plant layoutengineers,headquarters equipment engineers, nurses, and junior engineers, butexcluding field service engineers, stylists, doctors,attorneys,and alsoexcluding production clerks and helpers,secretaries to the plant ordivisionmanager, the manager of manufacturing and the managerof industrial relations,buyers,employees in the industrial relationsdepartment,expediters,internal auditors,paymaster cashiers,stylists,all other professional employees,guards,and supervisors as definedin the Act, constitute a unit appropriate for collective bargainingpurposes within the meaning of Section 9 (b) of the Act.(b) If a majorityof the professional employees do not vote forinclusion in the same unit with the office, clerical,and technical em-ployees, we find that the following groups of employees at the Em-ployer's home radio division plant at 1354 Susquehanna Avenue,Sunbury, Pennsylvania, constitute separate units appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act:'Sonotone Corporation,90 NLRB 1236. `ZOODECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)All office employees, clerical employees, and technical em-ployees, who are paid by salary, excluding production clerks andhelpers, secretaries to the plant or division manager, the managerof manufacturing and the manager of industrial relations, buyers,employees in the industrial relations department, expediters, internalauditors, paymaster cashiers, stylists, all other professional employ-ees, guards, and supervisors as defined in the Act.(2)All salaried professional employees, including time and mo-tion analysts, all design engineers, plant layout engineers, headquar-ters equipment engineers, nurses, and junior engineers, but excludingfield service engineers, stylists, doctors, attorneys, guards, and super-visors as defined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]